In this case a majority of the Court are of the opinion that where it was shown that certain postal savings certificates had been feloniously stolen from the owner and that defendant did thereafter unlawfully have, receive and aid in the concealment thereof, then and there well knowing that the same had been taken, stolen and carried away from the possession of the owner, that the defendant was properly convicted of the offense of receiving stolen property knowing the same to have been stolen (Section 7239, C. G. L., 5138, R. G. S.), although at the time the certificates were found in defendant's possession said certificates had been cancelled by the United States and were no longer of force and effect and were by reason thereof without value.
It is sufficient to make out a case of larceny that at the time the postal savings certificates were feloniously stolen, they were then the subject of larceny and larceny was committed in the stealing of the same. So the fact that pursuant to Federal law the certificates were subsequent to the theft cancelled and new or duplicate certificates issued in lieu thereof, did not destroy the status of the originally stolen certificates as stolen property, the wilful and knowing receiving and concealment of which would make out a case of unlawfully receiving stolen property knowing the same to have been stolen. The case of Hart v. State, 92 Fla. 809, 110 Sou. Rep. 253, text 255, is not in point on the proposition here involved because the postal savings certificates were evidence of a valuable contract in force with the United States at the time they were originally stolen.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J. J. concur.
BUFORD, J., dissents. *Page 502